Martin, J.,
delivered the opinion of the court.
The plaintiff claims a sum of eight hundred and forty-four dollars, for work and labor, in repressing a number of bales of cotton of defendant’s, and for baling and rope furnished him. The general issue is pleaded, and there is a claim in reconvention for three thousand five hundred and eighty-eight dollars, for injury to the cotton of the defendant, through the plaintiff’s negligence, for injury done to the defendant’s cotton by the plaintiff, and for a number of bales stored with the plaintiff which he did not return. Prescription has also been pleaded.
The plaintiff had judgement, and the defendant appealed.
The defendant’s counsel has contended in this court, that the court erred in disallowing the plea of prescription, and the claim in reconvention. \
The plaintiff’s counsel has urged, that the articles 3499 and 3450 of the Civil Code, are not applicable to the present case, and that there is not the slightest evidence to support the defendant’s extravagant claim in the plea of reconvention.
By the code, the action of workmen, laborers and servants, for the payment of their wages, is prescribed by the lapse of one year.
The prescription of one year to the action of workmen, laborers and servants, for their wages is not applicable to the owners of cotton presses.
Owners of cotton presses are neither workmen, servants nor laborers. They procure warehouses, presses, and drays; they receive cotton on storage, and when desired, repress or otherwise fit it for shipment and convey it to the shipping.
For this purpose, they employ workmen, laborers and servants; their remuneration is compounded of the wages they pay to these people, the hire of their yards and warehouses, the use of their presses, their drays, horses and drivers, and the value of the baling rope and thread they use. The code in the article cited, speaks only of the action of such workmen, laborers and servants, as contract for their wages, directly with the persons who employ them. We think the plea of prescription was properly disallowed.
The second part of the defence turns entirely on a question of fact, the first judge thought the claim in reconvention was not supported hy the evidence, and it does not appear to us that he erred.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the District Court, be affirmed, with costs.